On January 11, 2006, the defendant was sentenced to the following: Count I: Twenty (20) years in the Montana State Prison, for the offense of Sexual Intercourse Without Consent, a felony; and Count II: Twenty (20) years in the Montana State Prison, all suspended, to run consecutively to Count I, for the offense of Sexual Intercourse Without Consent, a felony.
*53DATED this 26th day of May, 2006.
On May 4, 2006, the defendant’s application for review of that sentence was heard by the Sentence Review Division of the Montana Supreme Court.
The defendant was present and was advised of his right to be represented by counsel. The state was not represented.
Before hearing the application, the defendant was advised that the Sentence Review Division has the authority not only to reduce the sentence or affirm it, but also increase it. The defendant was further advised that there is no appeal from a decision of the Sentence Review Division. The defendant acknowledged that he understood this and stated that he wished to continue his hearing to pursue an appeal with the Supreme Court of Montana.
Pursuant to Rule 7 of the Rules of the Sentence Review Division, “when there is a pending appeal or request for post conviction relief, the application for Sentence Review should not be filed until such time as the petition for post conviction relief or the appeal has been determined, at which time the defendant shall be given sixty (60) days in which to file for review of the sentence.”
Therefore, it is the unanimous decision of the Sentence Review Division that the application for review of sentence shall be held pending notification of the defendant to the Sentence Review Division within sixty (60) days after the Montana Supreme Court’s decision.
Done in open Court this 4th day of May, 2006.
Chairperson, Hon. John W. Whelan, Member, Hon. Randal I. Spaulding and Member, Hon. Katherine Irigoin.